Citation Nr: 1403649	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-40 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse





ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

In connection with this appeal the Veteran testified before the Board at a videoconference hearing at the RO in March 2012.

The Board has reviewed the physical claims file and the electronic claims file.

The claim for service connection for a back disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1. Service connection for a back disability last denied by a rating decision dated in March 2005.  The Veteran did not perfect an appeal of the denial.

2.  The evidence received since the March 2005 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a back disability.



CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim for service connection for a back disability has been received. 38 U.S.C.A. §§ 1110 , 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally submitted a claim of entitlement to service connection for a back disability in December 1992.  The claim was denied by the RO in a March 2005 rating decision.  Notice of the denial and notice of appellate rights were provided in March 2005.  The Veteran did not appeal that decision and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  As a result, service connection for a back disability may now be considered on the merits only if new and material evidence has been received since the time of the prior final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial, the RO found that there was no back disability prior to a 1982 post-service injury.

The Veteran submitted the current claim to reopen his claim for service connection for a back disability in October 2008.  Evidence associated with the claims file since the final prior denial includes statements of the Veteran's spouse at the hearing in March 2012 that she observed problems with the Veteran's back prior to the 1982 injury.  That evidence was not previously of record, and because it addresses specifically the issue before the Board.  It is also presumed credible for the purpose of determining whether to reopen the claim.  Therefore, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013). 

Accordingly, the claim of service connection for a back disability is reopened.  To that extent only, the claim is allowed.


ORDER

The claim of entitlement to service connection for a back disability is reopened.  To that extent only, the appeal is granted.


REMAND

The Board regrets additional delay, but finds that additional development is required before the Veteran's claims for entitlement to service connection for a back disability is decided. 

The Veteran has asserted that he experiences a back disability as a result of his active service.  Specifically, he has reported that while at Fort Dix, New Jersey, he fell, either in the shower or tripping over a bed, while sleepwalking and injured his back.  The Veteran has stated that he was treated multiple times at the Fort Dix hospital, but was never admitted.  He was held at the Fort Dix hospital awaiting a medical discharge from about September 1971 to January 1972, and then was transferred to Fort Polk, Louisiana.  After Fort Polk, the Veteran has reported being transferred to Germany, and then from a German hospital to Redstone Arsenal in Huntsville, Alabama, from where he was discharged.  The Veteran has related that he injured his back again in July 1972 while lifting.  The Veteran acknowledged that he underwent two back surgeries in the 1980s, at St. Frances Hospital and Eastwood Delta Medical Center in Memphis, Tennessee. The Veteran stated that he never sought disability benefits at discharge from active service because he had a job waiting for him that he did not want affected, as he had a family to support.  The Veteran first filed a claim for a back disability in 1986, shortly after his back surgery.

At the March 2012 hearing, the Board noted that the Veteran's service medical records and service personnel records should be obtained because they appear to be incomplete at the present time.  Specifically, the Board noted that the Veteran's hospital records from his period of service at Fort Dix, New Jersey, from September 1971 to January 1972 should be obtained.  In addition, the Veteran's service personnel records should be obtained to reflect his duty assignments during his period of active service.

Current treatment records should also be obtained before a decision is rendered with regard to the above issue.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel file, to include verification of the reported active duty service form June 1971 to June 1973, and reports of his unit assignments and job duties for his period of active service.  Document all efforts to obtain those records in the file, and place copies of that documentation in the claims file.  If the records cannot be obtained, make a formal finding that the records are unavailable, notify the Veteran, and request that he submit any records in his possession.

2.  Obtain the Veteran's complete service medical records from September 1971 to January 1972, to include any clinical hospital medical records from Fort Dix, New Jersey.  Document all efforts to obtain those records in the file, and place copies of that documentation in the claims file.  If the records cannot be obtained, make a formal finding that the records are unavailable, notify the Veteran, and request that he submit any records in his possession.

3.  Request the Veteran identify any private medical records not currently of record.  Request those records and associate them with the claims file.  

4.  Then, obtain all pertinent VA medical records, not yet associated with the claims file and associate those records with the file.
 
5.  Then, regardless of whether additional documents are obtained, schedule the Veteran for a VA spine examination.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disability is related to service, taking into account the Veteran's medical, occupational, and recreational history since service, and his claim of continuing symptoms since service.  The examiner should also specifically address the fact the Veteran complained of back pain in-service and described the in-service back injury as his only previous back injury.  The examiner should consider the statements of the Veteran's spouse that he exhibited symptoms prior to the 1982 post-service injury, and should discuss any evidence of post-service injury.

6.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


